NO. 12-14-00136-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

KALEB MCCAA,                                                §   APPEAL FROM THE 217TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

TEXAS FARM BUREAU CASUALTY
INSURANCE COMPANY,              §    ANGELINA COUNTY, TEXAS
APPELLEE
                      MEMORANDUM OPINION
                           PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant perfected his appeal on May 29, 2014. The clerk’s record was filed on June 30, 2014,
making Appellant’s brief due on or before July 30, 2014. However, Appellant failed to file a
brief.
         On August 5, 2014, this court notified Appellant that the appeal may be dismissed for
want of prosecution unless he filed a motion for extension of time on or before August 15, 2014.
Appellant was further informed that the motion for extension of time must contain a reasonable
explanation for his failure to file the brief and show that Appellee has not suffered material
injury thereby. See TEX. R. APP. P. 38.8.
         On August 9, 2014, the parties filed a joint motion asking this court to remand the case to
complete settlement. However, the specific relief requested on remand does not comply with
Texas Rule of Appellate Procedure 42.1(b). Therefore, the motion must be overruled.
         The August 15, 2014 deadline for filing Appellant’s brief has passed, and Appellant has
not filed a brief. Accordingly, we overrule the joint motion to remand and dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3.(b).
Opinion delivered October 15, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                    (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         OCTOBER 15, 2014


                                         NO. 12-14-00136-CV


                               KALEB MCCAA,
                                   Appellant
                                      V.
               TEXAS FARM BUREAU CASUALTY INSURANCE COMPANY,
                                   Appellee


                                Appeal from the 217th District Court
                    of Angelina County, Texas (Tr.Ct.No. CV-02236-13-04)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed for want of
prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.